
	
		II
		111th CONGRESS
		2d Session
		S. 3930
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for the expansion of Hakalau Forest National
		  Wildlife Refuge, Hawaii County, Hawaii.
	
	
		1.Short titleThis Act may be cited as the
			 Hakalau Forest National Wildlife
			 Refuge Expansion Act of 2010.
		2.DefinitionsIn this Act:
			(1)MapThe
			 term Map means the map on file with the United States Fish and
			 Wildlife Service entitled Hakalau Forest National Wildlife Refuge
			 Expansion Area and dated May 2010.
			(2)RefugeThe
			 term Refuge means the Hakalau Forest National Wildlife Refuge on
			 the island of Hawaii in the State of Hawaii.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Expansion of
			 Hakalau Forest National Wildlife Refuge
			(a)In
			 GeneralFor the protection of
			 native wildlife and plants (including species known to be threatened with
			 extinction) on the island of Hawaii in the State of Hawaii, the boundaries of
			 the Refuge are expanded to include the land described in subsection (b).
			(b)Description of
			 landThe land described in
			 subsection (a) are the following:
				(1)Parcels 1 and 2, consisting of
			 approximately 13,129 acres known as the Koa Forest property, as depicted on the
			 Map, which shall be incorporated in, and considered to be a part of, the
			 Hakalau Forest Unit of the Refuge.
				(2)Parcels 3 and 4,
			 consisting of approximately 2,600 acres owned by McCandless Ranch, as depicted
			 on the Map, which shall be incorporated in, and considered to be a part of, the
			 Kona Forest Unit of the Refuge.
				(c)Acquisition of
			 land
				(1)In
			 generalThe Secretary may acquire the land described in
			 subsection (b) by donation, purchase with donated or appropriated funds, or
			 exchange.
				(2)RestrictionNo
			 land or interest in land may be acquired under this Act without the consent of
			 the owner of the land.
				(d)Boundary
			 revisionsThe Secretary may
			 make any minor revisions in the boundaries of the parcels described in
			 subsection (b) that the Secretary determines necessary to—
				(1)achieve the goals of the United States Fish
			 and Wildlife Service relating to the Refuge; or
				(2)facilitate the
			 acquisition of land under this Act.
				(e)Environmental
			 analysisFor the purposes of
			 this Act, the expansion of the Refuge does not constitute a major Federal
			 action significantly affecting the quality of the human environment under
			 section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)).
			
